 In the Matter of GOLDBERG & SELTZER, INC.,andINTERNATIONAL LADIESHANDBAG, POCKETBOOK & NOVELTY WORKERS UNION, A. F. OF L.Case No. R-32-38.-Decided November 29, 1941Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election. ,Mrs. Elinore M. Herrick,for the Board.Mr. Murray SeltzerandMr. J. G. Spitz,for the Company.Mr. Norman ZukowskyandIsadore Laderman,for the A. F. of L.1llr.W. F. Leahey,for the Employees' Union.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEOn July 21, 1941, International Ladies Handbag, Pocketbook andNoveltyWorkers Union, A. F. of L., herein called the A. F. of L.,filed with the Regional Director ' for the Second Region (New YorkCity) a petition alleging that a, question affecting commerce had arisenconcerning the representation of employees of Goldberg and Seltzer,Inc., herein called the Company, engaged in the manufacture of ladies'handbags at Poughkeepsie, New York, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnSeptember 18, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing on due notice.On September 10, 1941, the Company, theA. F. of L., the Employees Union of Goldberg and Seltzer, Inc., hereincalled the Employees Union, and the Regional Director entered intoa "STIPULATION FOR CERTIFICATION OF REPRESENTATIVES UPON CONSEN7ELECTION."37 N L R B., No. 31.205 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the stipulation, an election by secret ballot was con-ducted on September 18, 1941, under the direction and supervision ofthe Regional Director,, among all, production employees of the-Com-pany, excluding supervisors, office, clerical, shipping, and maintenanceemployees, to determine whether they desired to be represented by theA. F. of L. or by the Employees Union, for purposes of collectivebargaining, or by neither.On or about September 19, 1941, the A. F. of L. filed with the Re-gional Director objections to the election, alleging improper conductof the Company in connection with the election.Under date of Sep=tember 27,' 1941, the Company filed with the Regional Director ananswer, in substance denying the alleged improper conduct.On Octo-ber 24, 1941, the Regional Director issued her Report upon SecretBallot and Determination of Challenges and Objections to Election.Therein, the Regional Director found that the objections of the A. F.of L. raised no substantial or material issues, and also ruled upon thevalidity of 14 ballots cast at the election under challenge.The stipu-lation provided that the rulings of the Regional Director on objec-tions and on challenged ' ballots should be final.No objections to-therulings of the Regional Director have been filed by any of the parties.In the Report, after ruling upon the challenged ballots, the RegionalDirector reported as follows concerning the balloting and its results :Total on eligibility list-------------------------------------- 224Total ballots cast -------------------------- ----------------- 212Total valid ballots------------------------------------------ 204Total votes in favor of International Ladies Handbag, Pocket-book and Novelty Workers Union, A F of L---------------- 96Total votes in favor of Employees Union of Goldberg andSeltzer, Inc----------------------------------------------- 105Total votes in favor of neither union-------------------------3Total blank votes-------------------------------------------0Total void ballots--------------___________------0Total votes challenged and ruled invalid----------------------8Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Goldberg and Seltzer, Inc., Poughkeepsie,New York, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production employees exclusive of supervisory; clerical, office,shipping, and maintenance employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9(b) of the Act. GOLDBERG&SELTZER, INC.2073.The Employees Union of Goldberg and Seltzer, Inc., has beendesignated and selected by a majority of the employees in the aboveunit as their representative for the purposes of collective bargaining,and is the exclusive representative of all the employees in said unit,within themeaning of Section 9(a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,IT IS HEREBY CERTIFIEDthat the Employees Union of Goldberg andSeltzer, Inc., has been designated and selected by a majority of allproduction employees exclusive of supervisory, clerical, office, ship-ping, and maintenance employees as their representative for the pur-poses of collective bargaining, and that pursuant to Section 9 (a) ofthe National Labor Relations Act, Employees Union of Goldberg andSeltzer, Inc., is the exclusive* representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other' conditions of employment.